DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 28 February 2022 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 4 November 2021, claims 1, 9, 14, and 18 have been amended, claim 29 has been added.
Claims 1, 2, 4, 6, 7, 9, 10, 14-16, 18, 19, and 21-29 are pending.
Claims 1, 2, 4, 6, 7, 9, 10, 14-16, 18, 19, and 21-29 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 10, 14, 15, 18, 19, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US Pub. 2019/0306847), which claims priority to provisional application No. 62/364,884 (the provisional application hereinafter “Seo”), filed on July 21, 2016, in view of Koskela et al (US Pub. 2021/0076448).

Regarding claim 1, Seo discloses a communication method, comprising: 
receiving capability information from a terminal, wherein the capability information comprises information about a capability of the terminal to simultaneously monitor multiple beams (page 5, bullet item 1, network decision based beam association, square item 1, the UE may report all beam combinations of which measurement results are higher than a threshold; pages 5-6, bullet item 2, UE decision based beam association, square item 3, UE reports Tx beam #0 and #3 are the best beams; page 7, Method 1 section, paragraph 2, blind decoding method can be applied when a UE uses multiple Rx beams at the same time, the UE selecting multiple … beams to perform control channel blind decoding) and information about a capability of the terminal to sequentially monitor multiple beams, and wherein the capability of the terminal to sequentially monitor multiple beams is beam switching capability of the terminal (page 5, bullet item 1, network decision based beam association, square item 3, the UE may report to the network one or multiple beam associations, e.g., 1st preferred beam, 2nd preferred beam, …; page 8, method 2, symbol-based (Rx-) beam selection, a UE can perform reception operation by applying a different Rx beam per symbol; a UE may perform blind decoding using a different Rx beam in each symbol (and/or by assuming different Tx beams). This could be interpreted to mean that a search space is defined by assuming a different Rx beam (and/or Tx beam) per control symbol);
generating beam configuration information based on the capability information of the terminals, wherein the beam configuration information comprises beam indication information and beam monitoring information (page 5, Network decision based beam association; square items 4, 5, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets where each UE should perform blind decoding for a control channel. In addition, each UE may perform the blind decoding for the control channel in the signaled beam indices and/or subframe sets. Alternatively, the UE may perform the blind decoding on the assumption that there are Rx beams in all subframes based on the signaled beam indices. As another method, when signaling the beam association to the UE, the network may inform only beam indices.); and 
sending the beam configuration information to the terminal (page 5, square item 4, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets). 
Seo discloses all of the subject matter as recited above; however assuming arguendo Seo does not specifically disclose, in the same embodiment, wherein the capability information comprises … information about a capability of the terminal to sequentially monitor multiple beams, and wherein the capability of the terminal to sequentially monitor multiple beams is beam switching capability of the terminal. 
In an alternate embodiment, Seo discloses these limitations (page 5, bullet item 1, network decision based beam association, square item 3, the UE may report to the network one or multiple beam associations, e.g., 1st preferred beam, 2nd preferred beam, …; page 8, method 2, symbol-based (Rx-) beam selection, a UE can perform reception operation by applying a different Rx beam per symbol; a UE may perform blind decoding using a different Rx beam in each symbol (and/or by assuming different Tx beams). This could be interpreted to mean that a search space is defined by assuming a different Rx beam (and/or Tx beam) per control symbol).
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate blind encoding using a different beam per control symbol as taught by the alternate embodiment, with the embodiment of blind decoding using multiple beams at the same time, both being taught by Seo, in order to efficiently perform reception operation for multiple Tx beams (para. 7, Multiple beam observation section). 
Alternately, Seo discloses all of the subject matter as recited above; however assuming arguendo Seo does not specifically disclose wherein the capability information comprises information about a capability of the terminal to simultaneously monitor multiple beams. 
However, Koskela from an analogous art discloses these limitations (para. 38, network configuration being dependent on the UE’s capability of communicating/monitoring using multiple beam groups simultaneously).
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Koskela in the system of Seo by reporting UE capability of using multiple beam groups simultaneously in order enable power saving efficiencies in a radio environment utilizing antenna beam groupings (Koskela, para. 6). 

Regarding claim 2, Seo in view of Koskela further discloses wherein the beam monitoring information is used to indicate at least one of: 
an offset, wherein the offset is an offset of a monitoring time unit relative to a starting time unit of a monitoring period within the monitoring period; or 
a search space, wherein the search space is a set of time-frequency resources, on which a beam is monitored, in time-frequency resources within a monitoring period (page 9, Figure 3-3, time-frequency resources; Meanwhile, only some of the best beams may be used in one subframe, for example, subframe #0 or subframe #1. In this case, the UE may assume that Tx beam #0 is used for both of the primary and secondary PDCCHs, and a search space may be configured using two symbols; page 11, search space determination). 

Regarding claim 4, Seo in view of Koskela further discloses wherein the beam configuration information further comprises a monitoring period of a beam (page 9, Figure 3-3). 

Regarding claim 6, Seo in view of Koskela further discloses wherein the beam indication information comprises one or more pieces of the following information: an index of a beam, an index of an antenna port corresponding to a beam, an index of a reference signal corresponding to a beam, a time index of a downlink synchronization signal block, beam pair link (BPL) information, or quasi co-location (QCL) information corresponding to a beam (page 5, network signaling the beam association to the UE by using beam indices). 

Regarding claim 7, Seo in view of Koskela further discloses wherein the beam configuration information is sent to the terminal by using one or more of the following: radio resource control (RRC) signaling, Media Access Control (MAC) signaling, or downlink control information (DCI) (page 10, PDCCH search space for blind detection of DCI format).

Regarding claim 9, Seo in view of Koskela discloses a communication method complimentary to the communication method of claim 1, and is thus similarly rejected.

Claim 10 recites substantially identical subject matter as in claim 2, and is thus similarly rejected.

Regarding claim 14, the combination of Seo and Koskela discloses an information transmission apparatus, corresponding to the method of claim 1, and is thus similarly rejected.

Claims 15-16 recite substantially identical subject matter as in claims 2 and 6, respectively, and are thus similarly rejected.

Regarding claim 18, the combination of Seo and Koskela discloses an information transmission apparatus, corresponding to the method of claim 9, and is thus similarly rejected.

Claim 19 recites substantially identical subject matter as in claim 2, and is thus similarly rejected.

Claims 21-23 recite substantially identical subject matter as recited in claim 4, respectively, and are thus similarly rejected.

Claims 24 and 27 recite substantially identical subject matter as in claim 6, and are thus similarly rejected.
Claims 25, 26, and 28 recite substantially identical subject matter as in claim 7, and are thus similarly rejected.

Regarding claim 29, Seo in view of Koskela further discloses wherein the information about the capability of the terminal to simultaneously monitor multiple beams comprises at least one of whether the terminal can simultaneously monitor multiple beams or how many beams the terminal can simultaneously monitor (page 5, using multiple beams at the same time).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468